                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                   5:20-CR-00433-D

UNITED STATES OF AMERICA                )
                                        )    CONSENT ORDER FOR
             V.                         )    RESTITUTION
                                        )
JABARI DEVON DAVIS                      )


      Pursuant to a joint motion of the United States and Defendant, and with their

consent, the Court hereby ORDERS as follows:

      In the Defendant's plea agreement, he agreed to pay immediately any

restitution ordered by the Court. Pursuant to 18 U.S.C. §§ 2259 and 3664, and in

accordance with the terms and conditions of the plea agreement, the Defendant,

Jabari Devon Davis, and the United States have agreed and stipulated that the

Defendant owes:

      $1,533.75 in total restitution, the full sum to the Zurich American Insurance

Company (victim) made payable to Zurich American Insurance Company (full name

and address for payment have been provided to the Court clerk by email.). The

Defendant and the United States agree that restitution is due and payable in full

immediately and that any payment plan established by the Court's judgment is a

minimum payment plan and shall not preclude the United States from pursuing any

other collection efforts permitted by law.

      The Court finds that the Defendant's agreements, including the amount of

restitution, are consistent with the law and the facts of this case. Accordingly, the
Defendant shall pay $1,533.75 to Zurich American Insurance Company, made

payable to Zurich American Insurance Company, in accordance with the parties'

agreement, as set forth above, and in accordance with the Court's judgment. The

Court further orders that the Defendant's restitution shall be due and payable in full

immediately. This consent order shall be made part of the defendant's criminal

judgment in this case.



      SO ORDERED, this      13     day of       N. o j       , 2021.




                                                 United States District Judge


AGREED AND CONSENTED TO BY:



/s/Wi{{iam Pinn                                  May 12, 2021
WILLIAM F. FINN, JR.                             Date
Counsel for Defendant




G. NORMAN ACKER, III
Acting United States Attorney

/s/<Danie{ Wi{{iam Smitn                         May 12. 2021
DANIEL WILLIAM SMITH                             Date
Assistant United States Attorney




                                            2
